      Case 1:17-cr-00232-EGS Document 228-1 Filed 06/17/20 Page 1 of 1




                                Exhibit List


Exhibit 1        Page and Strzok Text Messages Never Produced to the Defense.


Exhibit 2        New Page and Strzok Text Messages Produced in the
                 Government’s Motion to Dismiss, ECF No. 198, Ex. 7.


Exhibit 3        The Government’s Two-Page Motion to Dismiss the Prosecution
                 of the African Sting Trial Defendants Who Pleaded Guilty and
                 Subsequent Court Orders.


Exhibit 4        The Government’s Two-Page Motion to Dismiss the Prosecution
                 of Ted Stevens.
